Citation Nr: 0021393	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $14,625.74.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
The veteran died in April 1991, and the appellant is his 
widow. 

This appeal arises from a February 1997 decision of the 
Committee on Waivers and Compromises of the Roanoke, Virginia 
RO, which denied the appellant's request for waiver of 
recovery of an overpayment of improved death pension benefits 
in the amount of $14,625.74 on the basis that it would not be 
against equity and good conscience.  This case was before the 
Board in June 1999 when it was remanded for additional 
development.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertaining to her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The United States 
Court of Appeals for Veterans Claims has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, a March 1999 memo from the Debt Management 
Center notes that the appellant filed a bankruptcy petition 
in the United States Bankruptcy Court of the Eastern District 
of Virginia, Richmond Division in February 1999.  The memo 
further notes that a request for an opinion had been sent to 
the Regional Counsel in Roanoke.  This opinion is not of 
record.  The Board finds that this matter must be remanded 
for further action in light of the possible discharge of the 
VA debt by a United States Bankruptcy Court.

In addition, the Board notes that the termination of the 
appellant's improved death pension benefits apparently was 
made following an Income Verification Match (IVM).  The IVM 
revealed that the appellant had unreported earned income in 
1993, 1994 and 1995.  If it is determined that the 
appellant's debt has not been discharged in bankruptcy, and 
if the IVM folder is still available, the RO should forward 
it to the Board along with the claims folder.

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1997.  It would be 
useful to obtain a current financial status report to 
determine how the appellant's circumstances have changed 
since 1997.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the District 
Counsel to determine whether or not the 
indebtedness of improved death pension 
benefits to the VA in the amount of 
$14,625.74 has been discharged in 
bankruptcy, either in full or in part.  
All records obtained should be associated 
with the claims folder.

2.  If it is determined that the 
appellant's debt in the amount of 
$14,625.74 has not been discharged in 
bankruptcy, the RO should request that 
the appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Thereafter, the appellant's claim 
should be reviewed by the RO.  If there 
remains an overpayment which could be 
subject to recovery, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The appellant and her 
representative should be given the 
opportunity to respond.

4.  If the decision remains adverse to 
the appellant, the RO should then forward 
to the Board the appellant's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




